IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                           Assigned on Briefs April 12, 2011

                  STATE OF TENNESSEE v. LEON BOOKER

                    Appeal from the Circuit Court for Dyer County
                        No. 09-CR-413      Lee Moore, Judge




                 No. W2010-02295-CCA-R3-CD - Filed June 1, 2011


A Dyer County Circuit Court jury convicted the defendant, Leon Booker, of two counts of
driving while his driver’s license was revoked, second or subsequent offense. See T.C.A. §
55-50-504. The trial court imposed concurrent sentences of 11 months and 29 days, to be
served as six months’ incarceration followed by placement in a community corrections
program. In this appeal, the defendant challenges the sufficiency of the convicting evidence.
Finding no evidentiary insufficiency, we affirm.

            Tenn. R. App. P. 3; Judgments of the Circuit Court Affirmed

J AMES C URWOOD W ITT, J R., J., delivered the opinion of the Court, in which J OSEPH M.
T IPTON, P.J., and R OBERT W. W EDEMEYER, J., joined.

Timothy Boxx, Assistant District Public Defender, for the appellant, Leon Booker.

Robert E. Cooper, Jr., Attorney General and Reporter; Lacy Wilber, Assistant Attorney
General; C. Phillip Bivens, District Attorney General; and Charles Dyer, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                        OPINION

              The convictions in this case relate to the defendant’s driving on June 9 and
September 16, 2009, while his driver’s license was revoked. At trial, Dyersburg Police
Department Officer Chris Clemmons testified that he was patrolling in the Bruce Community
of Dyersburg on a bicycle when he saw a teal GMC Suburban traveling at a high rate of
speed. Officer Clemmons estimated that the vehicle was traveling at least 45 miles per hour
in the 20-miles-per-hour zone. Officer Clemmons called in his observations, describing the
vehicle and reporting the speed violation. He stated that other officers stopped the vehicle
on a nearby street and waited for Officer Clemmons to identify the vehicle. According to
Officer Clemmons, the defendant, who was driving the vehicle, stated that his driver’s
license had been revoked. Officer Clemmons testified that he confirmed with his dispatcher
that the defendant’s driver’s license had, indeed, been revoked. A certified copy of the
defendant’s driving record from the Department of Safety established that the defendant’s
driver’s license was on a revoked status on June 9, 2009.

              On September 16, 2009, Officer Clemmons was again patrolling the Bruce
Community, this time in an unmarked police vehicle, when he observed the same teal GMC
Suburban traveling in the same general vicinity. Officer Clemmons said that he and another
officer “observed that the window tint was darker than 35 percent” and stopped the vehicle
a short distance later. The defendant was the driver of the vehicle, and he told Officer
Clemmons that his driver’s license remained revoked at that time. Officer Clemmons again
confirmed with his dispatcher that the defendant’s driver’s license was revoked.

              Dyersburg Police Officer Shawn Crouch testified that he was patrolling near
the Bruce Community on June 9, 2009, when he heard Officer Clemmons’ call to stop the
GMC Suburban. Officer Crouch stopped a vehicle matching Officer Clemmons’ description
and waited for Officer Clemmons to arrive and identify the vehicle. Officer Crouch testified
that the defendant was driving the Suburban.

                Dyersburg Police Officer Mason McDowell testified that he was patrolling the
Bruce Community with Officer Clemmons on September 16, 2009, when they stopped a
“light blue or teal colored” Suburban for having excess window tint. Officer McDowell said
that the defendant was driving the Suburban and that the defendant admitted that his driver’s
license was revoked.

               The defendant admitted that he was driving on both June 9 and September 16,
2009, but he insisted that his driver’s license was not revoked. He explained that his license
had been revoked at one time but that he had gotten a new license in 2006 that expired in
April 2009. The defendant also conceded that he told Officer Clemmons on June 9, 2009
that his driver’s license was revoked. He acknowledged that the license remained revoked
on September 16, 2009.

              At the conclusion of the proof, the jury convicted the defendant of two counts
of driving while his driver’s license was revoked. During a bifurcated proceeding, the jury
determined that the defendant had twice been convicted of driving on a revoked license prior
to June 9, 2009. Following brief argument by the parties, the trial court sentenced the
defendant to concurrent terms of 11 months and 29 days with six months to be served in
confinement “followed by a period of time on Westate Corrections Network,” a community

                                             -2-
corrections provider.

                The defendant filed a timely but unsuccessful motion for new trial followed by
a timely notice of appeal. In this appeal, the defendant contends that the evidence adduced
at trial was insufficient to support his convictions. We review the defendant’s claim mindful
that our standard of review is whether, after considering the evidence in the light most
favorable to the prosecution, any rational trier of fact could have found the essential elements
of the crime beyond a reasonable doubt. Tenn. R. App. P. 13(e); Jackson v. Virginia, 443
U.S. 307, 324 (1979); State v. Winters, 137 S.W.3d 641, 654 (Tenn. Crim. App. 2003). This
standard applies to findings of guilt based upon direct evidence, circumstantial evidence, or
a combination of direct and circumstantial evidence. Winters, 137 S.W.3d at 654.

               When examining the sufficiency of the evidence, this court should neither
re-weigh the evidence nor substitute its inferences for those drawn by the trier of fact.
Winters, 137 S.W.3d at 655. Questions concerning the credibility of the witnesses, the
weight and value of the evidence, as well as all factual issues raised by the evidence are
resolved by the trier of fact. State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978).
Significantly, this court must afford the State the strongest legitimate view of the evidence
contained in the record as well as all reasonable and legitimate inferences which may be
drawn from the evidence. Id.

              “A person who drives a motor vehicle within the entire width between the
boundary lines of every way publicly maintained that is open to the use of the public . . . at
a time when the person’s privilege to do so is . . . revoked commits a Class B misdemeanor.”
T.C.A. § 55-50-504(a)(1) (2004). “A second or subsequent violation of subdivision (a)(1)
is a Class A misdemeanor.” Id. § 55-50-504(a)(2).

               Here, Officer Clemmons testified that the defendant was driving a teal GMC
Suburban on June 9 and September 16, 2009, and that the defendant admitted that his driver’s
license was revoked. The defendant admitted driving on both June 9 and September 16,
2009, and that his driver’s license was revoked at that time. Although the defendant made
some vague complaints regarding the validity of the revocation, he did not actually deny that
his license was revoked. Further, the defendant’s official driving record established that the
defendant’s driver’s license was on a revoked status at the time of the June 9 and September
16 traffic stops and that he had been convicted of driving while his license was revoked on
September 18, 1987, and again on November 20, 2007. Although the defendant’s 1987
conviction of driving on a revoked license could not be considered for enhancement
purposes, see id. § 55-50-504(a)(2) (“Convictions occurring more than ten (10) years prior
to the immediate violation shall not be considered for enhancement purposes under this
subdivision . . . .”), the 2007 conviction was sufficient to support the jury’s finding that the

                                              -3-
defendant drove while his license was revoked after having been previously convicted of
driving while his license was revoked.

             Accordingly, the judgments of the trial court are affirmed.


                                                 _________________________________
                                                 JAMES CURWOOD WITT, JR., JUDGE




                                           -4-